                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SCOTT SCHERMITZLER,

                       Plaintiff,

               v.                                            Case No. 20-C-236

ALLISON SWANSON, and
VILLAGE OF ASHWAUBENON

                       Defendants.


                                             ORDER


       The Court has been advised that a settlement has been reached in this action through

mediation. All that remains to be done is the execution of documents and/or delivery of funds, if

so required, in accordance with the parties’ agreement. Therefore, all pending motions, if any, are

now DENIED AS MOOT and all previously ordered dates relating to discovery, filings,

schedules, conferences, and trial, if any, are VACATED.

       IT IS ORDERED that within thirty (30) days from the date of this order, counsel shall file

a motion to dismiss this cause or a stipulation of dismissal. Failure to comply with this order may

result in dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure to prosecute this

action in a timely manner. Additional time to complete the execution of the settlement document

may be granted if requested in writing prior to the expiration of this time period.

       Dated at Green Bay, Wisconsin this 10th day of September, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-00236-WCG Filed 09/10/21 Page 1 of 1 Document 80
